        Case 3:21-cv-05685-SI Document 22 Filed 07/29/21 Page 1 of 3




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Diane M. Doolittle (Bar No. 142046)
    dianedoolittle@quinnemanuel.com
     Margret M. Caruso (Bar No. 243473)
 
     margretcaruso@quinnemanuel.com
  555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
  Telephone:     (650) 801-5000
   Facsimile:     (650) 801-5100
 
   Attorneys for Plaintiffs Cruise LLC
 
   and GM Cruise Holdings LLC
 

 


                             UNITED STATES DISTRICT COURT


                         NORTHERN DISTRICT OF CALIFORNIA

 CRUISE LLC, a Delaware limited liability   CASE NO. 3:21-cv-05685
   company, GM CRUISE HOLDINGS LLC, a
 Delaware limited liability company, and    PROOF OF SERVICE
 GENERAL MOTORS LLC, a Delaware
   limited liability company,

                    Plaintiffs,

           vs.

 FORD MOTOR COMPANY, a Delaware
   corporation,

                Defendant.

















                                                                       PROOF OF SERVICE
          Case 3:21-cv-05685-SI Document 22 Filed 07/29/21 Page 2 of 3




 1                                          PROOF OF SERVICE

 2        I am employed in the County of San Mateo, State of California. I am over the age of
   eighteen years and not a party to the within action; my business address is Quinn Emanuel
 3 Urquhart & Sullivan, LLP, 555 Twin Dolphin Drive, 5th Floor, Redwood Shores CA 94065.

 4          On July 29, 2021, I served true copies of the following document(s) described as

 5          1.      COMPLAINT FOR FEDERAL TRADEMARK INFRINGEMENT; FALSE
                    DESIGNATION OF ORIGIN; COMMON LAW TRADEMARK
 6                  INFRINGEMENT; AND UNFAIR COMPETITION

 7          2.      SUMMONS IN A CIVIL ACTION

 8          3.      ORDER SETTING INITIAL CASE MANAGEMENT CONFERENCE AND
                    ADR DEADLINES
 9
            4.      PRETRIAL INSTRUCTIONS – HONORABLE SUSAN ILLSTON
10
            5.      INITIAL CASE MANAGEMENT GUIDELINE AND CLERK’S NOTICE –
11                  HONORABLE SUSAN ILLSTON

12          6.      JUDGE ILLSTON’S STANDING ORDER

13          7.      CONSENT OR DECLINATION TO MAGISTRATE JUDGE
                    JURISDICTION
14
            8.      STANDING ORDER FOR ALL JUDGES OF THE NORTHERN DISTRICT
15                  OF CALIFORNIA – CONTENTS OF JOINT CASE MANAGEMENT
                    STATEMENT
16
     on the interested parties in this action as follows:
17
     Defendant Ford Motor Company                      Counsel of Record
18
                                                       KILPATRICK TOWNSEND & STOCKTON LLP
19                                                     Gregory S. Gilchrist
20                                                     ggilchrist@kilpatricktownsend.com
                                                       Gia L. Cincone
21                                                     gcincone@kilpatricktownsend.com
                                                       Two Embarcadero Center, Suite 1900
22                                                     San Francisco, CA 94111
23                                                     William H. Brewster
24                                                     bbrewster@kilpatricktownsend.com
                                                       R. Charles Henn, Jr.
25                                                     chenn@kilpatricktownsend.com
                                                       Nichole Davis Chollet
26                                                     nchollet@kilpatricktownsend.com
                                                       1100 Peachtree Street NE, Suite 2800
27
                                                       Atlanta, GA 30309
28

                                                        -1-
                                                                                      PROOF OF SERVICE
         Case 3:21-cv-05685-SI Document 22 Filed 07/29/21 Page 3 of 3




 1 BY FEDEX AND EMAIL: I caused such documents to be FedEx’d to the individuals at the
   addresses listed above and personally transmitted to the individuals at the email addresses listed
 2 above.

 3

 4

 5
                                                       Kyle K. Batter
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -2-
                                                                                     PROOF OF SERVICE
